DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Treichel (U.S. Patent Publication No. 2004/0217593) in view of Albino et al. (U.S. Patent No. 6,079,749) and Edler (U.S. Patent No. 6,877,781).
Regarding Claim 1, Teichel teaches a method of terminating a length of corrugated tubing (Fig. 4, 12) with an outer sheath (Fig. 4, 16), the method comprising the steps of:
cutting the tubing, thereby forming an endmost ([0013]: end of tubing (12)) corrugation (It would have been obvious to one of ordinary skill in the art to cut the tubing to a desired length before installing an end plug as one would typically start with an original tubing that is longer than the desired length.);
cutting the sheath, thereby exposing a portion of the tubing (Fig. 4 shows a portion of the tubing (12) exposed outside the end of the sleeve (16))  (It would have been obvious to one of ordinary skill in the art to cut the sheath to a desired length before installing an end plug to expose a certain amount of the tubing outside of the sheath.);
and
engaging a threaded portion (Fig. 4, threaded left portion of the nut (46)) of a nut (Fig. 4, 46) with a threaded surface (Fig. 4, 44) of an end plug (Fig. 6, 42) ([0014]: lines 1-3), wherein the nut (Fig. 4, 46) has a sidewall (Fig. 4, wall of the nut (46)) with an inner surface defining an inner cavity (Fig. 4, cavity where the tubing (12) and the sleeve (16) are inserted) and an annular groove (Fig. 4, a groove where a seal (50) resides) extending from the inner surface and a vent (Fig. 4, 52) extending through the sidewall and disposed between the threaded surface (Fig. 4, 44) and the annular groove (Fig. 4, a groove where a seal (50) resides) and wherein a gasket (Fig. 4, 50) is disposed in the annular groove (Fig. 4, a groove where a seal (50) resides) such that a portion of the gasket (Fig. 4, 50) extends into the inner cavity (Fig. 4, cavity where the tubing (12) and the sleeve (16) are inserted) and sealingly engages the sheath (Fig. 4, 16) ([0014]: fluid-tight connection).
Treichel does not explicitly teach inserting the tubing into an engagement ring having a ridge although [0013] refers to other references such as Albino et al. (U.S. Patent No. 6,079,749) for teaching of a fitting having an engagement ring (40) having a ridge (41) placed axially adjacent to the endmost corrugation of the tubing and engaging a threaded portion of a nut with a threaded surface of an end plug to cause the ridge to securely grip the tubing.
Albino teaches inserting the tubing (Fig. 13, 60) into an engagement ring (Fig. 13, 40) having a ridge (Fig. 14, 41) placed axially adjacent to the endmost corrugation of the tubing (Fig. 13, 60) (see Fig. 13) (Col. 3, line 66-Col. 4, Col. 4, line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mount a fitting to the end of the corrugated tubing of Teichel as taught by Abino as the method of Albino can be used to connect the fitting to the corrugated tubing quickly and easily as suggested in Albino Col. 1, lines, 13-16.  
Edler teaches inserting the tubing (Fig. 1, 22) into an engagement ring (Fig. 1, 50) having a ridge (Fig. 2, 62) placed axially adjacent to the endmost corrugation (Fig. 4, 106) of the tubing (Fig. 1, 22) (Col. 5, lines 28-32) and engaging a threaded portion (Fig. 2, 76) of a nut (Fig. 2, 55) with a threaded surface (Fig. 2, 74) of an end plug (Fig. 2, 40) to cause the ridge (Fig. 2, 62) to securely grip the tubing (Fig. 1, 22) (Col. 6, line 60-Col. 7, line 5).
It would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention to replace the end plug assembly (42) of Treichel and the engagement ring (40) of Albino with an end plug (40) and the engagement ring (50) of Edler and modify the threaded left portion of the nut (46) of Treichel by the nut (55) of Edler such that the end plug, the ring and the nut can be assembled with a single thread engagement between the end plug (40) and the nut (55) as taught by Edler instead of two separate thread engagements (between two components of end plug assembly (42) and between an end plug assembly (42) and a nut (46)) in Treichel.  Below is a figure capturing how the corrugated tubing fitting of Treicher is modified by the fitting of Edler.


    PNG
    media_image1.png
    470
    401
    media_image1.png
    Greyscale

Regarding Claim 2, examiner takes an official notice that it is old and well known in the art before the effective filing date of the claimed invention to make a gasket (or O-ring) with an elastomeric material such as rubber.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gasket of Treichel with an elastomeric material such as rubber since an elastomeric material can deform to make a tightly seal between the nut and the sheath.  
Regarding Claim 3, Treichel/Albino/Edler teach the method of claim 1, wherein the nut is an integral structure (A nut of (46) of Treichel modified by a nut (55) of Edler as shown in the above figure would be an integral structure).
Regarding Claim 4, Treichel/Albino/Edler teach the method of claim 1, wherein the nut further includes an annular ring (Edler Fig. 2, 82) adjacent an end of the engagement ring (Edler Fig. 1, 50) (see Edlerl Figs. 4 & 5).
Regarding Claim 5, Treichel/Albino/Edler teach the method of claim 4, wherein the annular ring (Edler Fig. 2, 82) divides a first portion of the nut (Edler Fig. 2, 55) from a second portion, and wherein the threaded portion (Edler Fig. 2, 76) is on the first portion and the annular groove (Treichel Fig. 4, a groove where a seal (50) resides) is on the second portion (Fig. 4, non-threaded portion of the nut (46)) (see figure above).
Regarding Claim 6, Treichel/Albino/Edler teach the method of claim 1, wherein the end plug (Edler Fig. 2, 40) and the engagement ring (Edler Fig. 2, 82) sealingly engage the corrugated tubing (Edler Fig. 2, 22) to form a sealed annular volume whereby a potential leakage path between the corrugated tubing (Treichel Fig. 4, 12) and the sheath (Treichel Fig. 4, 16) is confined to emit at the vent. (Edler Col. 6, line 80-Col. 7, line 14) (Treichel [0014]-[0015])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN S YOO whose telephone number is (571)270-7141. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN S YOO/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        5/16/2022